   Case: 1:11-cv-08808 Document #: 115 Filed: 09/02/20 Page 1 of 2 PageID #:2009




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 KRAFT FOODS GLOBAL, INC., THE                     )
 KELLOGG COMPANY, GENERAL                          )
 MILLS, INC., and NESTLÉ USA, INC.,                )
                                                   )
         Plaintiffs,                               )     No. 1:11-cv-08808
                                                   )
                 v.                                )     Judge Charles R. Norgle
                                                   )
 UNITED EGG PRODUCERS, INC.,                       )
 UNITED STATES EGG MARKETERS,                      )
 INC., CAL-MAINE FOODS, INC.,                      )
 MICHAEL FOODS INC., and ROSE ACRE                 )
 FARMS, INC.                                       )
                                                   )
         Defendants.                               )


  MOTION FOR LEAVE TO WITHDRAW APPEARANCE OF STEPHEN R. BROWN

       Pursuant to Local Rule 83.17, Stephen R. Brown respectfully requests leave to withdraw

his appearance on behalf of Plaintiffs. The other attorneys of Jenner & Block LLP who have

appeared for the Plaintiffs in this matter will continue to act as counsel for the Plaintiffs, and the

Plaintiffs will not be prejudiced by Mr. Brown’s withdrawal. As of September 4, 2020, Mr. Brown

will no longer be associated with the law firm of Jenner & Block LLP.

Dated: September 2, 2020                         Respectfully submitted,

                                                  /s/ Stephen R. Brown

                                                 Stephen R. Brown
                                                 JENNER & BLOCK LLP
                                                 353 N. Clark St.
                                                 Chicago, Illinois 60654
                                                 Telephone: 312 840-7282
                                                 stephenbrown@jenner.com
   Case: 1:11-cv-08808 Document #: 115 Filed: 09/02/20 Page 2 of 2 PageID #:2010




                               CERTIFICATE OF SERVICE

       I hereby certify that on this date, a true copy of the foregoing was served via ECF on

counsel of record for the Defendants.

Dated: September 2, 2020                      /s/ Stephen R. Brown

                                             Stephen R. Brown
                                             JENNER & BLOCK LLP
                                             353 N. Clark St.
                                             Chicago, Illinois 60654
                                             Telephone: 312 840-7282
                                             stephenbrown@jenner.com
